It clearly appears that the order extending the time within which to prepare and serve the case-made was not granted until after the expiration of the time allowed by the court in which to prepare and serve the same. It is well settled that neither the court nor the judge thereof in vacation after the time granted in which to prepare and serve a case-made has expired has the power to extend the time previously granted by the court in which to make and serve a case-made. Abel v. Blair,3 Okla. 399, 41 P. 342; United States v. C., O.   G. Ry. Co. etal., 3 Okla. 404, 41 P. 729; Sigman v. Poole, 5 Okla. 677,49 P. 944; Blanchard v. United States, 6 Okla. 587, 52 P. 736;Board of County Commissioners of Day County v. Hubble,8 Okla. 209, 57 P. 163; Noyes v. Tootle, 8 Okla. 505, 58 P. 652;Board of Commissioners of Garfield County v. Porter,19 Okla. 173, 92 P. 152.
The assignment of error relied upon by plaintiff in error for reversal are such as can be presented only by case-made. There is therefore nothing before this court for review, and the motion is sustained, and the appeal dismissed.
All the Justices concur. *Page 128